10-544-ag
    Arias-De Alvarado v. Holder
                                                                                  BIA
                                                                            Brennan, IJ
                                                                          A098 722 754
                                                                          A098 722 755
                                                                          A098 722 756
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of New
    York, on the 21st day of April, two thousand eleven.

    PRESENT:
             RALPH K. WINTER,
             ROGER J. MINER,
             ROBERT A. KATZMANN,
                  Circuit Judges.
    ______________________________________

    EMILIA ARIAS-DE ALVARADO, CINDY
    MARILUZ ALVARADO-ARIAS, JUAN CARLOS
    ARGETA-ARIAS,
             Petitioners,

                        v.                                 10-544-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:                  Andrew P. Johnson, Law Office of
                                     Andrew P. Johnson, New York, N.Y.

    FOR RESPONDENT:                  Tony West, Assistant Attorney General;
                                     Carl H. McIntyre, Assistant Director;
                                     John J. W. Inkeles, Trial Attorney,
                                     Office of Immigration Litigation,
                                     United States Department of Justice,
                                     Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is GRANTED and the case REMANDED for further proceedings

consistent with this order.

    Petitioners, natives and citizens of El Salvador, seek

review of a January 15, 2010 order of the BIA vacating the

February 27, 2008 decision of Immigration Judge (“IJ”) Noel

A. Brennan, which granted their application for asylum.         In

re Emilia Arias-De Alvarado, Nos. A098 722 754/755/756

(B.I.A. Jan. 15, 2010), vacating Nos. A098 722 754/755/756

(Immig. Ct. N.Y. City Feb. 27, 2008).       We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    In the circumstances of this case, this Court reviews

the decision of the BIA only.       See Yan Chen v. Gonzales, 417

F.3d 268, 271 (2d Cir. 2005).       We review the agency’s

factual findings for substantial evidence.       See 8 U.S.C. §

1252(b)(4)(B)(2006); Corovic v. Mukasey, 519 F.3d 90, 95 (2d

Cir. 2008).   We review de novo questions of law and the

application of law to undisputed fact.       Salimatou Bah v.

Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

                                2
    Substantial evidence does not support the BIA’s

determination that Arias-De Alvarado’s purported social

group, single mothers without male protection, is not

cognizable under the Immigration and Nationality Act.     The

BIA has long interpreted the term “social group” to mean “a

group of persons all of whom share a common, immutable

characteristic.”     Matter of Acosta, 19 I. & N. Dec. 211, 233

(B.I.A. Mar.1, 1985).    A cognizable social group must (1)

exhibit a shared characteristic that is socially visible to

others in the community and (2) be defined with sufficient

particularity.     See In re A-M-E & J-G-U-, 24 I. & N. Dec.

69, 74-76 (B.I.A. Jan.31, 2007) aff’d by Ucelo-Gomez v.

Mukasey, 509 F.3d 70, 73 (2d Cir. 2007) (per curiam).     Here,

the BIA’s finding that the purported group lacked the

requisite social visibility or particularity is not

supported by any explanation or analysis.     See Beskovic v.

Gonzales, 467 F.3d 223, 227 (2d Cir. 2006) (holding that the

Court requires a “certain minimum level of analysis from

[agency decisions] denying asylum, and indeed must require

such if judicial review is to be meaningful”) (quoting

Poradisova v. Gonzales, 420 F.3d 70, 77 (2d Cir. 2005)).




                                3
    Moreover, although the BIA observed that Arias-De

Alvarado’s “status as a single female parent without a male

figure to protect her may have made her more vulnerable,”

App. 4, the BIA does not appear to have considered whether

her status was a “central reason” why she was targeted.     See

8 U.S.C. § 1158(b)(1)(B)(i)(2006) (providing that “the

applicant must establish that [a protected ground] was or

will be at least one central reason for” the claimed

persecution); see also Osorio v. INS, 18 F.3d 1017, 1028 (2d

Cir. 1994) (holding that “[t]he plain meaning of the phrase

‘persecution on account of the victim’s political opinion,’

does not mean persecution solely on account of the victim’s

political opinion”)(emphasis in original).

    Because the BIA has not provided sufficient analysis

for our review to be meaningful, remand is appropriate.     See

Beskovic, 467 F.3d at 227.

    For the foregoing reasons, the petition for review is

GRANTED and the case REMANDED for further proceedings

consistent with this order.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4